Case 1:18-cr-00202-CMA-GPG Document 330 Filed 09/03/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 18-cr-00202-MCA-GPG-01

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

        1. DEAN SCHMID,

        Defendant.
   ______________________________________________________________________

    ORDER ADOPTING AND AFFIRMING DECEMBER 10, 2019 RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #234). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Indictment, charging

   a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846, conspiracy to distribute

   and possess with intent to distribute 50 grams and more of methamphetamine(actual).

   The Court also notes that Defendant consented to Magistrate Judge Gallagher advising

   him with regard to his Constitutional rights and his rights pursuant to Rule 11 of the

   Federal Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the Rule

   11 hearing on December 10, 2019, at which time he appropriately advised the

   Defendant of his rights and made inquiry as to the Defendant’s understanding of the

   charges, the terms of the plea agreement, the voluntariness of his plea, and of the
Case 1:18-cr-00202-CMA-GPG Document 330 Filed 09/03/20 USDC Colorado Page 2 of 2




   consequences of pleading guilty. Based on that hearing Magistrate Judge Gallagher

   recommended that the District Court Judge accept Defendant's plea of guilty to Count

   One of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1. Court Exhibits 1 and 2 are accepted and admitted.

         2. The plea as made in open court on December 10, 2019, is accepted and the
            Defendant is adjudged guilty of violation of 21 U.S.C. §§ 841(a)(1),
            (b)(1)(A)(viii), and 846, conspiracy to distribute and possess with intent to
            distribute 50 grams and more of methamphetamine(actual).

         DATED: September 3, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
